Title: To Thomas Jefferson from Meriwether Smith, 12 October 1780
From: Smith, Meriwether
To: Jefferson, Thomas



Dr Sir
Hobbs’ hole. Octo: 12h. 1780

Inclosed I send you Copies of the Papers I mention’d to you. You know the Importance of them and therefore will retain them for your own satisfaction and perusual.
Pray be so good as to remind the clerk of the Council to send  me a Copy of your Letter to the President of Congress with the Account you stated. Your Sentiments with the Respect to the Boundary of Virga. in case of Negociation respecting the Confederation, will be useful to me. I wish you to look on the Map and send me the Lines which in your Judgment will be proper. Adieu! Yrs. &c.

M. Smith

